The Attorney General of Texas
                                                          ?d~wry        21, 1986




                              Eonorablo     Srcpha C. Bovrrd                         Oplnloa 80.   Ju-439
                              Orange     County Att,miq
                              Courthowe                                              h?:    compllbnct vith etction 1A of
                              Orange,     tcxbr           771630                     article   6701b. T.T.C.S..    and the
                                                                                     diemissal    of charges


                              Dear Xr. Itoward:

                                    Pou have asked about the appllcat5on     of etctlon 1A of articlt
                              670lh. P.T.C.S., the safety rtsponsibUity    law, vhich provides thnr nc
                              motor vehicle ms,, be operated In this state
4824 Albbm AW, sunt ldo
El P*so, TX 799052793                        unltst(I policy of automobile liabbilitg       Insurance
DlY53MW
                                             In      st      ltnrt minfmum amounts to provide
                                                                         the
                                             evidence of ffnancial     responsibility     under this
1001 Imar. suit* 700                         Act III in effect     to Insure      bgbinst   potential
Nouslon.lx. 770023111                        loests vhich asp arise out of the operation of
712l22NSm                                    that v tIhicle.

                              P.T.C.S.      lrt.     6701h.        llA(b).


                                        The statute        further       provides:

                                                     Sec..1B.  (a) On and after      January 1, 1982,
 UQO N. TtnIh. Suilt B
 MCAIhn. 7x. 78501-1655                       tvtq           andlor gptcbtor in the Start of Ttxat
                                                           cmntr
 5r2iaws47                                    shall be required, as s condition         of driving,     to
                                              furnftrtr, upon rtqutst.      evidence      of financial
                                              rtsporwlbbllity to a lav tnforctmtnt       off%car of the
 200 Main Plaza. Suite ux)
                                              State of Tuar        or tn]r subdivision      thereof,    or
 Sm htonlo. TX. 792052797
 5m22E-419~
                                              agent of the Departcent,        or to another        person
                                              involmtd in an sccidtut.

 An Epual Oppwtunityl                             (b) The follwing        tvldtnct               of   f lnbncial
 Alllrmrtlrr Acllon Employs
                                              rcspoosib~lity   SbCi8f Its     cbt              rtqu1remtnt     of
                                              Subsection (a) of this ttcrion:

                                                  (1) a liabllit~     iosurance  policy   in   tht
                                              rainFoum limits required by this Act or a photocopy
                                              of ttat policy;

                                                     . . . .
                  .




                  See. 1C. Tbilure        to  fineecitl
                                               msintbln    rsspoo-
           libility     &, dtffired       in l(10) of this Act
                                               soCti00
           ie b cl&SO C lisk8tsnor,   punishable by s fine of
           not less than Smenty-fhe     vllbts      ($75).     Sub-
           sequent offenses  rho11  be Clb@S B misdtmtbnors.
           punishbble by t tint of not 1SSS thbn TV0 Eundrtd
           Dollars ($200).

                      Sec. ID.   Ir             to prosecution under
                                      1,~ 8 dtftast
            this Act if the person charged products              in court
            en tutomobile    Mobility      insurbuc8       policy    or 8
            ctrtificbtc of es:lf-insurtnce      prt.ViOUdy      issued co
            thst person thtc: V&S vslid       tt the tint that the
            offtnrt is blltgtd to hbvt occurred bnd the charge.
            shell be dismisetd.

V.T.C.S.   art.        6701h. S(lB. lC, 1D.

       YOU 8uggtst    4 fact SituAtiOn vhtre         4 IsotOrjSt    trrttttd     for 4
violetion    of crticle    6701h. section IA, vhile driving 8 borrowed cnr
thbt vss not insured by Ithe ovner. produced b policy of liability
insurance (thbt v&s in tfftct           bt the time of the alleged         viokition)
covering himstlf.        You tot: vhtthtt     the motorist in such t situation
vould be entitled      to dismi,ssal    of the thbrgt6    under section 10 of cht
 statute.   bnd vhtthtr,    in ‘mcdtr to use the dtftnae.       the policy produced
must    “contnin  lengunge    Cxst   he   ib covered   vhtn  driving     bu unlnsurtd
vehicle.”

       In Attorney Gtntrrl Opinion I%‘-547 (19821, the “msniftst       object”
bnd purpose of the proviblon vbs raid to be “to bssurt the finnncinl
rteponsibility      of motorir,ts for the protection of those vhose livtc or
property might be htrmed by the OperbtiOKI of vehicles."            Section 18
requires     thbt    every “ountr    and/or tptfbtorn    furnish  evidence   of
f intncial     rtaponclb51ityJ    bad=       section   ID it is 8 defense to
prosecution      if the “ptrr;a& &f&d      produces” on butomobllt libbility
insurance policy vhfch m!4:C8 cht rtquirtatntr        of the bet.

        If the operbtor, vbtthtr       or oot he owns the vehicle,     productb n
 v&lid policy     thbt  adtqtrtrrcly protected      tbt public at rht time be
 optrbttd    the vehicle.    he is tnfitltd        to dismmibS&l of the charge
 against him under section         1D of brriclt    6701h. V.T.C.S.    The   polky
 aced not ntctssbri~y     cont.&in specific     ltngubgt expressly referring      to
 vehicles    “not insured by the ovut~ thereof.” so long 8s language in
  the policy hta the lt(;rl         result   of providing  stbtutorlly     adequate
  COVtrbgt   for tht operator vhflt optrbring the vehicle bc the tiw of
  the alleged vlolbtion.       Cf.
                              ,-       Attorney Gtntrbl Opinion m-315 (1985);
 IN-577 (1982).
Roaorrblo Stepbro C. Rourr~d- ?rgo 3                 (Jn439)




                  It  the      operator       charged      with     frllurr     to
             uttaio        flrwcial         rempoarlblllty        producer      an
             automobile      liability       lnrurrnce     policy      vhicb  met
             the requiremanta          of the rrfcty      rcspoarlbilicy       law
             at tbo time be operated                  the    vehicle,       be ie
             entitled     to ditrmisaal        of the charge rgainrt           him
             though the veHcle            (if ovned by another) vae not
              insured by the Owner. Ro rpecific                policy language
              is required SC’long aa it ir legally                   adequate    to
              eatirfy   the atstute.




                                                    J-h
                                                     Very truly     your
                                                             .


                                                     JIM      l4ATTOX
                                                     Attorney   General      of Texas

 JACK RIGETOWER
 First   Assistant    Attorney       General

 MARTRELLEB
 Executive Assistant        Attorney      General

 ROBERTGUY
 Special Assistant        Attorney     General

 RICR GILPIN
 Chairman, Opinion        Comdttet

 Prepared    by Bxuct Younf,blood
 Assistaot     Attorney    General